







Exhibit 10.2


FORM OF INDEMNIFICATION AGREEMENT
THIS AGREEMENT is entered into, effective as of [EFFECTIVE DATE], between INTEL
CORPORATION, a Delaware corporation (the “Company”) and [INDEMNITEE]
(“Indemnitee”).
WHEREAS, it is essential to the Company to retain and attract as directors,
officers and employees the most capable persons available;
WHEREAS, Indemnitee is a director, and/or officer, and/or employee of the
Company or is serving with another enterprise at the Company’s request;
WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims currently being asserted against directors, officers
and employees of corporations; and
WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued and effective
service to the Company, and in order to induce Indemnitee to provide services to
the Company as a director, officer or employee, the Company wishes to provide in
this Agreement for the indemnification of and the advancing of expenses to
Indemnitee to the fullest extent (whether partial or complete) permitted by law
and as set forth in this Agreement, and, to the extent insurance is maintained
which includes Indemnitee as a covered party, for the coverage of Indemnitee
under the Company’s directors’ and officers’ liability insurance policies.
NOW, THEREFORE, in consideration of the above premises and of Indemnitee’s
continuing to serve the Company directly or, at its request, with another
enterprise, and intending to be legally bound hereby, the parties agree as
follows:


1.Certain Definitions.


(a)Board: the Board of Directors of the Company.


(b)Change in Control: shall be deemed to have occurred if (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, is or becomes the
“Beneficial Owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 20% or more of the total
voting power represented by the Company’s then outstanding Voting Securities, or
(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board and any new director whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof, or (iii) the stockholders of the
Company approve a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation that would result in the
Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted





--------------------------------------------------------------------------------





into Voting Securities of the surviving entity) at least 80% of the total voting
power represented by the Voting Securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation, or the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company (in one
transaction or a series of transactions) of all or substantially all of the
Company’s assets.


(c)Disinterested Director: a director of the Company who is not and was not a
party to the Proceeding in respect of which indemnification is sought by
Indemnitee.


(d)Expenses: any expense, including without limitation, attorneys’ fees,
retainers, court costs, transcript costs, fees and expenses of experts,
including accountants and other advisors, travel expenses, duplicating costs,
postage, delivery service fees, filing fees, and all other disbursements or
expenses of the types typically paid or incurred in connection with
investigating, defending, being a witness in, or participating in (including on
appeal), or preparing for any of the foregoing in, any Proceeding relating to
any Indemnifiable Event, and any expenses of establishing a right to payment
under Sections 2, 4 and 5 of this Agreement.


(e)Indemnifiable Event: any event or occurrence that takes place either prior to
or after the execution of this Agreement, related to the fact that Indemnitee is
or was a director, officer or employee of the Company, or while a director,
officer or employee, is or was serving at the request of the Company as a
director, officer, employee, trustee, agent, limited partner, member or
fiduciary of another foreign or domestic corporation, partnership, joint
venture, employee benefit plan, trust, or other enterprise, or was a director,
officer, employee, or agent of a foreign or domestic corporation that was a
predecessor corporation of the Company or of another enterprise at the request
of such predecessor corporation, or related to anything done or not done by
Indemnitee in any such capacity, whether or not the basis of the Proceeding is
alleged action in an official capacity as a director, officer, employee, or
agent or in any other capacity while serving as a director, officer, employee,
or agent of the Company, as described above. By entering into this Agreement,
Indemnitee is deemed to be serving at the request of the Company, and the
Company is deemed to be requesting such service.


(f)Independent Counsel: the person or body appointed in connection with Section
3.


(g)Potential Change in Control: shall be deemed to have occurred if (i) the
Company enters into an agreement or arrangement, the consummation of which would
result in the occurrence of a Change in Control; (ii) any person (including the
Company) publicly announces an intention to take or to consider taking actions
that, if consummated, would constitute a Change in Control; (iii) any person
(other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company acting in such capacity or a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company), who is or becomes
the Beneficial Owner, directly or indirectly, of securities of the Company
representing 10% or more of the combined voting power of the Company’s then
outstanding Voting Securities, increases his beneficial ownership of such
securities by 5% or more over the percentage so owned by such person on the date
hereof, or (iv) the Board adopts a resolution to the effect that, for purposes
of this Agreement, a Potential Change in Control has occurred.


(h)Proceeding: any threatened, pending, or completed action, suit, arbitration,
alternative dispute mechanism, inquiry, administrative or legislative hearing,
investigation or any other actual, threatened or completed proceeding, including
any and all appeals, whether conducted by the Company or any other party,
whether civil, criminal, administrative, investigative, or other, and in each





--------------------------------------------------------------------------------





case whether or not commenced prior to the date of this Agreement, that relates
to an Indemnifiable Event.


(i)Reviewing Party: the person or body appointed in accordance with Section 3.


(j)Voting Securities: any securities of the Company that vote generally in the
election of directors.


2.Agreement to Indemnify.


(a)General Agreement. In the event Indemnitee was, is, or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, a Proceeding by reason of (or arising in part
out of) an Indemnifiable Event, the Company shall indemnify Indemnitee from and
against any and all Expenses, liability or loss, judgments, fines, ERISA excise
taxes and penalties, amounts paid or to be paid in settlement, any interest,
assessments, or other charges imposed thereon, and any federal, state, local, or
foreign taxes imposed as a result of the actual or deemed receipt of any
payments under this Agreement, to the fullest extent permitted by applicable
law, as the same exists or may hereafter be amended or interpreted (but in the
case of any such amendment or interpretation, only to the extent that such
amendment or interpretation permits the Company to provide broader
indemnification rights than were permitted prior thereto). The parties hereto
intend that this Agreement shall provide for indemnification in excess of that
expressly permitted by statute.


(b)Initiation of Proceeding. Notwithstanding anything in this Agreement to the
contrary, Indemnitee shall not be entitled to indemnification or advancement
pursuant to this Agreement in connection with any Proceeding initiated by
Indemnitee against the Company or any director or officer of the Company unless
(i) the Company has joined in or the Board has consented to the initiation of
such Proceeding; (ii) the Proceeding is one to enforce rights under Section 5;
or (iii) the Proceeding is instituted after a Change in Control.


(c)Expense Advances. If so requested by Indemnitee, the Company shall advance
any and all Expenses to Indemnitee (an “Expense Advance”) within thirty (30)
calendar days after the receipt by the Company of a statement or statements from
Indemnitee requesting such advance or advances, whether prior to or after final
disposition of any Proceeding. Advances shall be made without regard to
Indemnitee’s ability to repay the Expenses and without regard to Indemnitee’s
ultimate entitlement to indemnification under the provisions of this Agreement.
The Indemnitee shall qualify for advances solely upon the execution and delivery
to the Company of an undertaking in form and substance reasonably satisfactory
to the Company providing that the Indemnitee undertakes to repay the advance if
and to the extent that it is ultimately determined that Indemnitee is not
entitled to be indemnified by the Company. Advances shall include any and all
reasonable Expenses incurred pursuing an action to enforce this right of
advancement if requested by Indemnitee, and the Company shall advance such
Expenses to Indemnitee on such terms and conditions as the Board of Directors
deems appropriate. If Indemnitee has commenced legal proceedings in a court of
competent jurisdiction in the State of Delaware to secure a determination that
Indemnitee should be indemnified under applicable law, as provided in Section 4,
any determination made by the Reviewing Party that Indemnitee would not be
permitted to be indemnified under applicable law shall not be binding and
Indemnitee shall not be required to reimburse the Company for any Expense
Advance until a final judicial determination is made with respect thereto (as to
which all rights of appeal therefrom have been exhausted or have lapsed).
Indemnitee’s obligation to reimburse the Company for Expense Advances shall be
unsecured and no interest shall be charged thereon except as otherwise
determined by the Board in an action to enforce a right of advancement.





--------------------------------------------------------------------------------





(d)Mandatory Indemnification. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, Indemnitee
shall be indemnified against all Expenses incurred in connection therewith.


(e)Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.


3.Reviewing Party.


(a)Prior to any Change in Control, the person, persons or entity (“the Reviewing
Party”) who shall determine whether Indemnitee is entitled to indemnification in
the first instance shall be (a) the Board of Directors of the Company acting by
a majority vote of Disinterested Directors, whether or not such majority
constitutes a quorum of the Board of Directors; (b) a committee of Disinterested
Directors designated by a majority vote of such directors, whether or not such
majority constitutes a quorum; or (c) if there are no Disinterested Directors,
or if the Disinterested Directors so direct, by Independent Counsel (as
described below in Section 3(b)) in a written determination to the Board of
Directors, a copy of which shall be delivered to Indemnitee.


(b)After a Change in Control, the Reviewing Party shall be the Independent
Counsel referred to below. With respect to all matters arising from a Change in
Control (other than a Change in Control approved by a majority of the directors
on the Board who were directors immediately prior to such Change in Control)
concerning the rights of Indemnitee to indemnity payments and Expense Advances
under this Agreement or any other agreement or under applicable law or the
Company’s articles of incorporation or by-laws now or hereafter in effect
relating to indemnification for Indemnifiable Events, the Company shall seek
legal advice only from Independent Counsel selected by Indemnitee and approved
by the Company (which approval shall not be unreasonably withheld), and who has
not otherwise performed services for the Company or the Indemnitee (other than
in connection with indemnification matters) within the last five years. The
Independent Counsel shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement. Such counsel, among other
things, shall determine whether Indemnitee is entitled to indemnification and
render its written determination to the Company and Indemnitee. The Company
agrees to pay the reasonable fees of the Independent Counsel and to indemnify
fully such counsel against any and all expenses (including attorneys’ fees),
claims, liabilities, loss, and damages arising out of or relating to this
Agreement or the engagement of Independent Counsel pursuant hereto.


4.Indemnification Process and Appeal.


(a)Indemnification Payment. Indemnitee shall be entitled to indemnification of
Expenses, and shall receive payment thereof, from the Company in accordance with
this Agreement within thirty (30) calendar days after Indemnitee has made
written demand on the Company for indemnification (which written demand shall
include such documentation and information as is reasonably available to
Indemnitee and is reasonably necessary to determine whether and to what extent
Indemnitee is entitled to indemnification), unless the Reviewing Party has
provided a written determination to the Company that Indemnitee is not entitled
to indemnification under applicable law. The Reviewing Party making the
determination with respect to Indemnitee’s entitlement to





--------------------------------------------------------------------------------





indemnification shall notify Indemnitee of such written determination no later
than two (2) business days thereafter.


(b)Suit to Enforce Rights. If (i) no determination of entitlement to
indemnification shall have been made within thirty (30) calendar days after
Indemnitee has made a demand in accordance with Section 4(a), (ii) payment of
indemnification pursuant to Section 4(a) is not made within thirty (30) calendar
days after a determination has been made that Indemnitee is entitled to
indemnification, (iii) the Reviewing Party determines pursuant to Section 3 that
Indemnitee is not entitled to indemnification under this Agreement, or (iv)
Indemnitee has not received advancement of Expenses within thirty (30) calendar
days after making such a request in accordance with Section 2(c), then
Indemnitee shall have the right to enforce its rights under this Agreement by
commencing litigation in any court of competent jurisdiction in the State of
Delaware seeking an initial determination by the court or challenging any
determination by the Reviewing Party or any aspect thereof. The Company hereby
consents to service of process and to appear in any such proceeding. Any
determination by the Reviewing Party not challenged by the Indemnitee on or
before the first anniversary of the date of the Reviewing Party’s determination
shall be binding on the Company and Indemnitee. The remedy provided for in this
Section 4 shall be in addition to any other remedies available to Indemnitee in
law or equity.


(c)Defense to Indemnification, Burden of Proof, and Presumptions.
(i)To the maximum extent permitted by applicable law in making a determination
with respect to entitlement to indemnification hereunder, the Reviewing Party
shall presume that an Indemnitee is entitled to indemnification under this
Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 4(a) of this Agreement, and the Company shall have the
burden of proof to overcome that presumption in connection with the making by
the Reviewing Party of any determination contrary to that presumption.


(ii)It shall be a defense to any action brought by Indemnitee against the
Company to enforce this Agreement (other than an action brought to enforce a
claim for Expenses incurred in defending a Proceeding in advance of its final
disposition where the required undertaking has been tendered to the Company)
that it is not permissible under applicable law for the Company to indemnify
Indemnitee for the amount claimed.


(iii)In connection with any action brought pursuant to Section 4(c)(ii) as to
whether Indemnitee is entitled to be indemnified or to receive an Expense
Advance hereunder, it shall be presumed that an Indemnitee is entitled to
payment and the burden of proving Indemnitee is not entitled to payment under
this Agreement shall be on the Company.


(iv)Neither the failure of the Reviewing Party or the Company (including its
Board, independent legal counsel, or its stockholders) to have made a
determination prior to the commencement of such action by Indemnitee that
indemnification of the claimant is proper under the circumstances because
Indemnitee has met the standard of conduct set forth in applicable law, nor an
actual determination by the Reviewing Party or Company (including its Board,
independent legal counsel, or its stockholders) that the Indemnitee had not met
such applicable standard of conduct, shall be admissible as evidence in any such
action for any purpose.


(v)For purposes of this Agreement, the termination of any claim, action, suit,
or proceeding, by judgment, order, settlement (whether with or without court
approval), conviction, or upon a plea of nolo contendere, or its equivalent,
shall not create a presumption that Indemnitee did not meet





--------------------------------------------------------------------------------





any particular standard of conduct or have any particular belief or that a court
has determined that indemnification is not permitted by applicable law.


5.Indemnification for Expenses Incurred in Enforcing Rights. To the maximum
extent permitted by applicable law, the Company shall indemnify Indemnitee
against any and all Expenses and, if requested by Indemnitee, shall advance such
Expenses to Indemnitee on such terms and conditions as the Board of Directors
deems appropriate, that are incurred by Indemnitee in connection with any claim
asserted against or action brought by Indemnitee for
(i)    enforcement of this Agreement,
(ii)    indemnification of Expenses or Expense Advances by the Company under
this Agreement or any other agreement or under applicable law or the Company’s
articles of incorporation or by-laws now or hereafter in effect relating to
indemnification for Indemnifiable Events, and/or
(iii)    recovery under directors’ and officers’ liability insurance policies
maintained by the Company.


6.Notification and Defense of Proceeding.


(a)Notice. Promptly after receipt by Indemnitee of notice of the commencement of
any Proceeding, Indemnitee will, if a claim in respect thereof is to be made
against the Company under this Agreement, notify the Company of the commencement
thereof; but the omission so to notify the Company will not relieve it from any
liability that it may have to Indemnitee, except as provided in Section 6(c).


(b)Defense. With respect to any Proceeding as to which Indemnitee notifies the
Company of the commencement thereof, the Company will be entitled to participate
in the Proceeding at its own expense and except as otherwise provided below, to
the extent the Company so wishes, it may assume the defense thereof with counsel
reasonably satisfactory to Indemnitee. After notice from the Company to
Indemnitee of its election to assume the defense of any Proceeding, the Company
will not be liable to Indemnitee under this Agreement or otherwise for any
Expenses subsequently incurred by Indemnitee in connection with the defense of
such Proceeding other than reasonable costs of investigation or as otherwise
provided below. Indemnitee shall have the right to employ his own counsel in
such Proceeding, but all Expenses related thereto incurred after notice from the
Company of its assumption of the defense shall be at Indemnitee’s expense
unless: (i) the employment of counsel by Indemnitee has been authorized by the
Company, (ii) Indemnitee has reasonably determined that there may be a conflict
of interest between Indemnitee and the Company in the defense of the Proceeding,
(iii) after a Change in Control, the employment of counsel by Indemnitee has
been approved by the Independent Counsel, or (iv) the Company shall not within
sixty (60) calendar days in fact have employed counsel to assume the defense of
such Proceeding, in each of which case all Expenses of the Proceeding shall be
borne by the Company; and (v) if the Company has selected counsel to represent
Indemnitee and other current and former directors, officers and employees of the
Company in the defense of a Proceeding, and a majority of such persons,
including Indemnitee, reasonably object to such counsel selected by the Company
pursuant to this Section 6(b), then such persons, including Indemnitee, shall be
permitted to employ one (1) additional counsel of their choice and the
reasonable fees and expenses of such counsel shall be at the expense of the
Company; provided, however, that such counsel shall be chosen from amongst the
list of counsel, if any, approved by any company with which the Company obtains
or maintains insurance. In





--------------------------------------------------------------------------------





the event separate counsel is retained by an Indemnitee pursuant to this Section
6(b), the Company shall cooperate with Indemnitee with respect to the defense of
the Proceeding, including making documents, witnesses and other reasonable
information related to the defense available to the Indemnitee and such separate
counsel pursuant to joint-defense agreements or confidentiality agreements, as
appropriate. The Company shall not be entitled to assume the defense of any
Proceeding brought by or on behalf of the Company or as to which Indemnitee
shall have made the determination provided for in (ii) above.


(c)Settlement of Claims. The Company shall not be liable to indemnify Indemnitee
under this Agreement or otherwise for any amounts paid in settlement of any
Proceeding effected without the Company’s written consent, provided, however,
that if a Change in Control has occurred, the Company shall be liable for
indemnification of Indemnitee for amounts paid in settlement if the Independent
Counsel has approved the settlement. The Company shall not settle any Proceeding
in any manner that would impose any penalty or limitation on Indemnitee without
Indemnitee’s written consent. Neither the Company nor the Indemnitee will
unreasonably withhold their consent to any proposed settlement. The Company
shall not be liable to indemnify the Indemnitee under this Agreement with regard
to any judicial award if the Company was not given a reasonable and timely
opportunity, at its expense, to participate in the defense of such action; the
Company’s liability hereunder shall not be excused if participation in the
Proceeding by the Company was barred by this Agreement.


7.Establishment of Trust. In the event of a Change in Control or a Potential
Change in Control, the Company shall, upon written request by Indemnitee, create
a Trust for the benefit of the Indemnitee and from time to time upon written
request of Indemnitee shall fund the Trust in an amount sufficient to satisfy
any and all Expenses reasonably anticipated at the time of each such request to
be incurred in connection with investigating, preparing for, participating in,
and/or defending any Proceeding relating to an Indemnifiable Event. The amount
or amounts to be deposited in the Trust pursuant to the foregoing funding
obligation shall be determined by the Reviewing Party. The terms of the Trust
shall provide that upon a Change in Control, (i) the Trust shall not be revoked
or the principal thereof invaded, without the written consent of the Indemnitee,
(ii) the Trustee shall advance, within ten business days of a request by the
Indemnitee, any and all Expenses to the Indemnitee (and the Indemnitee hereby
agrees to reimburse the Trust under the same circumstances for which the
Indemnitee would be required to reimburse the Company under Section 2(c) of this
Agreement), (iii) the Trust shall continue to be funded by the Company in
accordance with the funding obligation set forth above, (iv) the Trustee shall
promptly pay to the Indemnitee all amounts for which the Indemnitee shall be
entitled to indemnification pursuant to this Agreement or otherwise, and (v) all
unexpended funds in the Trust shall revert to the Company upon a final
determination by the Reviewing Party or a court of competent jurisdiction, as
the case may be, that the Indemnitee has been fully indemnified under the terms
of this Agreement. The Trustee shall be chosen by the Indemnitee. Nothing in
this Section 7 shall relieve the Company of any of its obligations under this
Agreement. All income earned on the assets held in the Trust shall be reported
as income by the Company for federal, state, local, and foreign tax purposes.
The Company shall pay all costs of establishing and maintaining the Trust and
shall indemnify the Trustee against any and all expenses (including attorneys’
fees), claims, liabilities, loss, and damages arising out of or relating to this
Agreement or the establishment and maintenance of the Trust.


8.Non-Exclusivity. The rights of Indemnitee hereunder shall be in addition to
any other rights Indemnitee may have under the laws of the State of Delaware,
the Company’s articles of incorporation, by-laws, applicable law, or otherwise.
To the extent that a change in applicable law (whether by statute or judicial
decision) permits greater indemnification by agreement than would be afforded
currently under the Company’s articles of incorporation, by-laws, applicable
law, or this





--------------------------------------------------------------------------------





Agreement, it is the intent of the parties that Indemnitee enjoy by this
Agreement the greater benefits so afforded by such change.


9.Liability Insurance. To the extent the Company maintains an insurance policy
or policies providing directors’ or officers’ liability insurance, Indemnitee,
if a director or officer of the Company, shall be covered by such policy or
policies, in accordance with its or their terms.


10.Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or on behalf of the Company or any affiliate of the
Company against Indemnitee, Indemnitee’s spouse, heirs, executors, or personal
or legal representatives after the expiration of two years from the date of
accrual of such cause of action, or such longer period as may be required or
permitted by federal or state law under the circumstances. Any claim or cause of
action of the Company or its affiliate shall be extinguished and deemed released
unless asserted by the timely filing of a legal action within such period;
provided, however, that if any shorter period of limitations is otherwise
applicable to any such cause of action the shorter period shall govern.


11.Amendment of this Agreement. No supplement, modification, or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall
operate as a waiver of any other provisions hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver. Except as specifically
provided herein, no failure to exercise or any delay in exercising any right or
remedy hereunder shall constitute a waiver thereof. This Agreement shall
supersede and replace any prior indemnification agreements entered into by and
between the Company and Indemnitee and any such prior agreements shall be
terminated upon execution of this Agreement.


12.Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.


13.No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, by law, or otherwise) of the amounts otherwise
indemnifiable hereunder.


14.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of and be enforceable by the parties hereto and their respective successors,
assigns, including any direct or indirect successor by purchase, merger,
consolidation, or otherwise to all or substantially all of the business and/or
assets of the Company, spouses, heirs, and personal and legal representatives.
The Company shall require and cause any successor (whether direct or indirect by
purchase, merger, consolidation, or otherwise) to all, substantially all, or a
substantial part, of the business and/or assets of the Company, by written
agreement in form and substance satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place. This Agreement shall continue in effect regardless of whether Indemnitee
continues to serve as a director, officer or employee of the Company or of any
other enterprise at the Company’s request.







--------------------------------------------------------------------------------





15.Severability. If any provision (or portion thereof) of this Agreement shall
be held by a court of competent jurisdiction to be invalid, void, or otherwise
unenforceable, the remaining provisions shall remain enforceable to the fullest
extent permitted by law. Furthermore, to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of
this Agreement containing any provision held to be invalid, void, or otherwise
unenforceable, that is not itself invalid, void, or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision held
invalid, void, or unenforceable.


16.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware applicable to contracts
made and to be performed in such State without giving effect to the principles
of conflicts of laws.


17.Notices. All notices, demands, and other communications required or permitted
hereunder shall be made in writing and shall be deemed to have been duly given
if delivered by hand, against receipt, or sent by overnight delivery, or mailed,
postage prepaid, certified or registered mail, return receipt requested, and
addressed to the Company at the location below, or if sent by email to the
recipient indicated below:
Intel Corporation
2200 Mission College Blvd., RNB4-151
Santa Clara, California 95054
Attn: Corporate Secretary
and to Indemnitee at an address or email provided by Indemnitee to the Company.
Notice of change of address shall be effective only when done in accordance with
this Section. All notices complying with this Section shall be deemed to have
been received on the date of delivery or on the third business day after
mailing.
18.    Signature. This Agreement and any amendments may be executed in one or
more counterparts, all of which shall be considered one and the same agreement.
Any such counterpart, to the extent delivered by fax or .pdf, .tif, .gif, .jpg
or similar attachment to email will be treated in all manner and respects as an
original executed counterpart and shall be considered to have the same binding
legal effect as if it were the original signed version thereof delivered in
person.
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day specified above.




Company:
Intel Corporation, a Delaware corporation






Indemnitee:
By:_____________________
Printed Name:
Its:
________________________
Printed Name: [INDEMNITEE]

102065894.5









